DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 3-6, 8-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al (Pub. No.: US 2015/0236985 A1; hereinafter Chandramouli) in view of Zhu et al (Patent No.: US 9,516,557 B2; hereinafter Zhu)  

               Consider claims 1, 29, and 30, Chandramouli clearly shows and discloses a non-transitory computer-readable medium storing computer executable code for wireless communication of a first user equipment (UE), the code when executed by a processor, an apparatus, and a method of wireless communication of a first user equipment (UE), comprising: communicating via a current call communication with a current call quality, wherein the current call communication is a radio access technology (RAT) (paragraphs: 0038-0039); determining whether a current call activity of the current call communication is inactive for a time period (paragraphs: 0021, 0024, 0052; and fig. 10, labels 1010-1030, fig. 7); and maintaining the current call quality when the current call activity is inactive for the time period (paragraphs:0022, 0024, 0058, 0060, 0065, and 0068; and fig. 8 ); however, Chandramouli does not specifically 
              In the same field of endeavor, Zhu clearly discloses maintaining the current call quality when the current call activity is inactive for the time period (col. 1, lines 53-67, col. 19, lines 22-33, and lines 52-67; fig. 15, labels: block 1402, 1404, and 1502); monitoring one or more data packets over the current call communication for the time period (col. 21, lines 40-44; fig. 15, labels: block 1402, 1404, and 1502); and responsive to determining that an intermediate inactivity timer has expired without receiving data packets, switching the current call communication to a new call communication (col. 20, lines 24-30 and col. 21, lines 58-67; fig. 14, labels: 1402, 1404, and 1406, 1408, and 1412; and fig. 15, labels: block 1502, 1414, and 1416). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Zhu into teaching of Chandramouli for the purpose of maintain the call quality by using second radio module.   
              
                 Consider claims 3 and 19, Chandramouli and Zhu clearly show the method and the apparatus, wherein the one or more data packets include at least one of one or more real-time transport protocol (RTP) packets or one or more real-time transport control protocol (RTCP) packets (Chandramouli: paragraphs: 0023 and 0049; Zhu: col. 19, lines 25-33).
                 Consider claims 4 and 20, Chandramouli and Zhu clearly show the method and the apparatus, wherein the one or more RTP packets include video information data and the one or more RTCP packets include control data or octet count data (Chandramouli: paragraphs: 0041, 0050, 0055 and 0049; Zhu: col. 1, lines 19-25, col. 19, lines 25-33).
claims 5, 6, and 21, Chandramouli and Zhu clearly show the method and the apparatus, wherein the at least one processor is further configured to: stop downgrading the current call quality to a lower call quality when the current call activity is inactive for the time period, wherein the lower call quality is a voice call or an audio call (Chandramouli: paragraphs: 0060, 0068; Zhu: col. 19, lines 25-33 and lines 51-67).
                                            
                 Consider claim 22, Chandramouli and Zhu clearly show the method and the apparatus, wherein the new call communication is a radio access technology (RAT) including at least one of Long Term Evolution (LTE), New Radio (NR), or Wi-Fi (Zhu: col. 20, lines 31-43, lines 51-57 and fig. 14-15).
                 
               Consider claims 9 and 23, DiMaria and Chong clearly show the method and the system, wherein the at least one processor is further configured to: receive one or more data packets over the current call communication (Chandramouli: paragraphs: 0041, 0049, and 0052; Zhu: col. 19, lines 25-33).

               Consider claims 10, 11, and 24, DiMaria and Chong clearly show the method and the system wherein the at least one processor is further configured to: determine whether one or more data packets are not received over the current call communication for the time period, wherein the current call activity is inactive when the one or more data packets are not received for the time period (Chandramouli: paragraphs: 0023 and 0049; Zhu: col. 19, lines 25-33 and lines 50-67 and col. 20, lines 1-16).
                                            
                 Consider claims 12, and 25, Chandramouli and Zhu clearly show the method and the apparatus, wherein the current call activity is inactive based on at least one of network quality issues or downlink communication issues (Chandramouli: paragraphs: 0040-0041, 0055, 
                 
               Consider claims 13 and 26, Chandramouli and Zhu clearly show the method and the apparatus, wherein the determination whether the current call activity is inactive for the time period is performed at an internet protocol (IP) multimedia subsystems (IMS) layer of the first UE (Chandramouli: paragraphs: 0040-0041, 0055, 0060, 0067-0068, and claim 14; Zhu: col. 19, lines 25-33 and lines 50-67 and col. 20, lines 1-16 and fig. 14-15).

              Consider claims 14, 15, and 27, Chandramouli and Zhu clearly show the method and the apparatus, wherein the current call quality is a video telephony (VT) call or a video call, wherein the RAT includes at least one of Long Term Evolution (LTE), New Radio (NR), or Wi-Fi (Chandramouli: paragraphs: 0040-0041, 0055, 0060, 0067-0068, and claim 14; Zhu: col. 19, lines 25-33 and lines 50-67 and col. 20, lines 1-16 and fig. 14-15).
                 
               Consider claims 16 and 28, Chandramouli and Zhu clearly show the method and the apparatus w wherein the first UE is communicating via the current call communication with at least one of a second UE or a base station (Chandramouli: paragraphs: 0060, 0064, 0068; Zhu: col. 19, lines 25-33).    
    
                                           
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on June 29, 2021. Applicant cancelled claims 2, 7, and 18, and included these limitation to independent claims. Claims 11, 3-6, 8-17, and 19-30 are now pending in the present application.



          The Examiner respectfully disagrees with Applicants’ arguments, Zhu teaches the UE processor may monitor the quality of the VoLTE call and may continue monitoring the quality of the VoLTE call in block 1404 and determine whether the quality of the VoLTE call is less than a minimum quality threshold in determination block 1502, the minimum quality threshold may represent the lowest call quality before the VoLTE call is at a certain risk of being dropped or downgraded (col. 21, lines 15-40). Zhu shows the UE processor may determine that the quality of the VoLTE call is below the threshold in response to determining that the threshold number of voice packets has not been received within the threshold period of time (col. 21, lines 40-44). Zhu teaches in response to determining that an SRVCC notification has been received from the LTE network (i.e., determination block 1414="Yes"), the UE processor may implement SRVCC in block 1416 as described (see, e.g., FIG. 4). In other words, the UE processor may switch the call from the first radio to the second radio in order to continue the call via a legacy CS network (col. 20, lines 24-30 and col. 21, lines 58-67). As a result, Zhu teaches all the limitation of claims 2 and 7. Therefore, Chandramouli and Zhu teach claim 1. For the above reasons, Examiner maintains the rejection. 
           
Conclusion                 
          
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).